                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

THOMAS BAILEY, III
ADC #148850                                                                      PETITIONER

V.                             CASE NO. 4:19-CV-222-JM-BD

STATE OF ARKANSAS                                                                RESPONDENT


                                           ORDER

       The Court has carefully reviewed the Recommended Disposition filed by Magistrate

Judge Beth Deere. Petitioner Thomas Bailey has not filed any objections to the

Recommendation. After careful consideration, this Court adopts the Recommendation as its own.

       Mr. Bailey’s petition for writ of habeas corpus (Docket No. 1) is DENIED and

DISMISSED, without prejudice.

       IT IS SO ORDERED this 3rd day of June, 2019.



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
